[NOT FOR PUBLICATION]

                                        

No. 92-1995

                        UNITED STATES,

                          Appellee,

                              v.

                       PETER A. LEBON,

                    Defendant, Appellant.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Jose Antonio Fuste, U.S. District Judge]                                                                 

                                        

                            Before

                     Breyer, Chief Judge,                                                    
               Selya and Stahl, Circuit Judges.                                                          

                                        

   Roger A. Cox on brief for appellant.                           
   A. John Pappalardo,  United States Attorney, and  Michael J.                                                                           
Tuteur, Assistant U.S. Attorney, on brief for appellee.                

                                        

                                        

     Per  Curiam.   Defendant  contends  that the  government                            

knowingly  permitted its main  witness, Tina Pina,  to commit

perjury.  We  conclude defendant has not  established perjury

and affirm his conviction.

     First, defendant claims  Tina perjured herself  when she

testified that  "being handcuffed  and charged with  unlawful

carrying a  firearm" was "all  new to [her]."   The statement

was  perjurious,  according  to  defendant,  because  it  was

tantamount to an assertion  that she had never  been arrested

before,  when,  in  fact, she  had  previously  faced several

charges  in her  life.   Defendant  reads too  much into  the

statement.   Tina  did not  assert  that she  had never  been

arrested.   Moreover, even if  Tina had been arrested  in the

past, being handcuffed and charged with unlawfully carrying a

firearm  in the manner described  at trial could well qualify

as "new" to her.  Defendant has not shown perjury.

     Second, defendant  contends Tina  perjured herself  when

she testified  that it was defendant who handed her a gun and

told her to  stash the gun in  her pants.  Perjury  is shown,

defendant  claims, by the fact that Tina, interviewed several

days after arrest by Agent  Offringa, did not then tell Agent

Offringa that defendant  was the one who had  directed her to

stash the gun  and by alleged statements in  two reports that

she did not know who had handed her the gun.

     Again,  defendant has not shown perjury.  Agent Offringa

                             -2-

acknowledged at trial  that his report of his  interview with

Tina several days after arrest  did not identify defendant as

the one who had  given her the gun  and had told her to  hide

it.   Agent Offringa  testified, however, that  in subsequent

interviews  Tina consistently  claimed defendant was  the one

who had directed her and that she had never  said anyone else

had handed  her the gun.1   As for the  alleged statements in

two reports  that Tina had claimed  she did not know  who had

handed  her  the gun,  the reports  were not  introduced into

evidence.    Consequently,  there is  no  record  support for

defendant's claim  that Tina told  officers she did  now know

who  handed her  the gun.    We will  not consider  on appeal

evidence or  arguments which have  not been presented  to the

trial court.  In any event, however, the  fact that a witness

contradicts herself or  changes her story does  not establish

perjury.   See,  e.g., Tapia  v. Tansy,  926 F.2d  1554, 1563                                                  

(10th  Cir.)  ("Contradictions  and  changes  in a  witness's

testimony alone do not  constitute perjury and do  not create

an  inference, let alone prove, that the prosecutor knowingly

presented perjured testimony."), cert. denied, 112 S. Ct. 115                                                         

                                                    

1.  Defendant asks this court to expand the record to include
Agent Offringa's  report.  The  request is denied.   Although
the report was utilized by defense counsel in cross-examining
Agent  Offringa, the report was not introduced into evidence.
Defendant may not  add to the record at  the appellate level.
In any event, since Agent Offringa acknowledged at trial that
his report did not identify defendant as the one handing Tina
the gun,  the report itself  is not needed to  establish what
Agent Offringa has admitted.

                             -3-

(1991).

     In  accordance  with  our  obligation  under  Anders  v.                                                                     

California, 386 U.S.  738, 744 (1967),  we have reviewed  the                      

trial  and sentencing  record.   We  conclude  the appeal  is

wholly frivolous.  Consequently, counsel's motion to withdraw

is granted.  Defendant's motions are denied, and the judgment

is affirmed.                       

                             -4-